Citation Nr: 0006013	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, including mixed neurosis, on a direct 
basis, as well as secondary to the veteran's service-
connected dermatophytosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
December 1942 until August 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A personal 
hearing was held at the RO before a hearing officer in May 
1994.  The Board remanded the case in July 1997.  A personal 
hearing was held at the RO before the undersigned Member of 
the Board in September 1997.  The Board remanded the case 
again in January 1998.  The veteran's appeal is now before 
the Board for resolution.


FINDING OF FACT

There is no medical evidence of record indicating that the 
veteran has been diagnosed with any chronic acquired 
psychiatric disorder, including mixed neurosis which is 
related to service. 


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, including mixed neurosis, on a direct 
basis or as secondary to his service-connected 
dermatophytosis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Certain conditions, including psychoses such as schizophrenia 
and sometimes major depression, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a prescribed period of time after service, which is 
one year.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A preliminary determination that must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78,81 (1990).  The initial burden of 
showing that a claim is well grounded, if it is judged by a 
fair and impartial individual, resides with the veteran; if 
it is determined that he has not satisfied his initial burden 
of submitting evidence sufficient to show that his claim is 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing evidence 
pertinent to his claim.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 81, 82.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 127 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that a 
chronic condition subject to presumptive service connection, 
became manifest to a compensable degree within the prescribed 
one-year period after service may satisfy the nexus 
requirement.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The veteran's service medical records (SMRs) do not contain 
complaints of, or a diagnosis for, any mental health 
disorders.  The veteran's August 17, 1945 separation 
examination indicates "normal" under the heading of 
psychiatric diagnosis.  In addition, there is no indication 
that the veteran sought treatment for a psychiatric condition 
within one year of his discharge.

At the time of a VA examination in 1980, the veteran was 
diagnosed with a mixed neurosis, depression and anxiety.  
However, there is no recent medical evidence of record 
providing a present-day indication of the veteran's 
psychiatric condition.   The veteran was scheduled to undergo 
VA examinations on September 9, 1998, October 5, 1998, and 
December 7, 1998.  He failed to report for all of these 
appointments.  There is also no private medical evidence of 
record that diagnoses the veteran with a current manifested 
acquired psychiatric disorder, or a mixed neurosis.  There is 
no medical evidence of record that attributes any psychiatric 
condition to the veteran's military service, or to 
secondarily, to his service-connected dermatophytosis.  In 
the absence of competent evidence of the claimed disability 
(and, if so, of a nexus between that disability and the 
veteran's military service), there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran testified during his hearings that he 
experienced anxiety and battle fatigue during his combat 
service, and that the current psychiatric condition he 
alleges that he experiences is related to his service in the 
military, he does not have the medical expertise or 
psychiatric training to perform a valid self-diagnosis, or to 
supply a competent opinion on the determinative issue of 
causation.  Therefore, his allegations in this regard have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well grounded 
claim must be supported by evidence, and not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for an acquired psychiatric disorder 
including mixed neurosis is well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent 
to his claim.  See Epps, 126 F.3d at 1469.  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may 
exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board, like the RO, has denied the veteran's claim on the 
premise that it is not well grounded.  The RO also notified 
him in the October 1993 Statement of the Case (SOC), and in 
corresponding Supplemental Statements of the Case, of the 
requirements to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claim on the same basis.  See Bernard v. Brown, 4 Vet. App. 
384, 382-93 (1994).  Also, the Board views its (and the RO's) 
discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claim well grounded 
and warrant full consideration on the merits.  See Robinnette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the VA has 
met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a). 

The Board notes that it afforded the veteran the opportunity 
to appear for a medical examination, to submit additional 
evidence, and to clarify an issue as part of its September 
1997 REMAND.  Since that time, the veteran has failed to 
appear for three scheduled VA examinations, and his 
representative submitted a December 2, 1999 statement 
indicating that "the above named veteran has no further 
evidence to submit at this time and rests his appeal on 
previously submitted documentation."  Accordingly, the Board 
finds that there are no remaining issues that would warrant 
further development or an additional REMAND of the veteran's 
claim. 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the veteran's claim for service connection for a chronic 
acquired psychiatric disorder, including mixed neurosis on a 
direct basis, as well as, secondary to service-connected 
dermatophytosis, is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

